Citation Nr: 1647014	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-21 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to a total disability evaluation based on individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and G.S.

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following that hearing, the Board remanded the case for further development in August 2015.  The case has since been returned to the Board for appellate review.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran responded to the AOJ's request for authorization to release any private treatment records in November 2015.  In particular, he submitted a signed VA Form 21-4142 to release records from  Dr. R.J.C. (initials used to protect privacy).  Although the Veteran submitted some treatment records from Dr. R.J.C. with the VA Form 21-4142, the RO did not request any treatment records directly from Dr. R.J.C.  Moreover, during a May 2016 VA examination, the Veteran reported that he continues to see Dr. R.J.C. on a regular basis.  Dr. R.J.C. has treated the Veteran's psychiatric symptoms in the past with prescriptions.  Therefore, remand is required to the treatment records from Dr. R.J.C. in compliance with the August 2015 remand directives.  

Moreover, on remand, the AOJ should obtain any outstanding VA treatment records.  For example, the Veteran reported treatment through the Wyoming VA Health Care Center and Ann Arbor VA Medical Center (VAMC) in his March 2016.  The RO did obtain treatment records from the Wyoming VA Health Care Center in April 2016, but the claims file does not include treatment records from the Ann Arbor VAMC.  It appears that the AOJ may have searched for such records in April 2016 and found none, but it remains unclear.  Thus, as a remand is already needed, the AOJ should attempt to obtain any outstanding VA medical records.

The Board also notes that the Veteran was afforded a VA examination in November 2015.  The examiner opined that the Veteran had an adjustment disorder with mild range anxiety due to the onset of several age-related medical conditions.  In particular, he noted that the Veteran had uncontrolled diabetes, weight, and neuropathy and that he was not compliant with his medical regimen. The Veteran is currently service-connected for diabetes mellitus and peripheral neuropathy in the lower extremities.  Thus, the opinion raises the question of whether the Veteran's current psychiatric disorder may be secondary to a service-connected disability.  As such, the Board finds that a clarifying medical opinion is needed.

The Board further notes that the AOJ indicated that a social and industrial survey could not be obtained because there was no social worker available.  However, the prior remand directives did not limit the examination to a social worker.  Thus, on remand, the AOJ should attempt to provide the Veteran a social and industrial survey by an appropriate examiner, and if that cannot be accomplished, the AOJ should consider whether a different type of examination may provide the information needed.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate a claim for service connection on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, to include Dr. R.J.C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding and relevant VA medical records, including from all records from the Ann Arbor VAMC and records for treatment since January 2016 from the Wyoming VA Health Care Center (including those from the Grand Rapids VA Outpatient Clinic and the Muskegon Community Based Outpatient Clinic).

3.  The AOJ should obtain an addendum opinion from the November 2015 VA examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, and lay assertions.  

In November 2015, the examiner diagnosed the Veteran with an adjustment disorder with mild range anxiety due to the onset of several age-related medical conditions.  In particular, he noted that the Veteran had uncontrolled diabetes, weight, and neuropathy and that he was not compliant with his medical regimen.

The examiner should state whether it is at least as likely as not that the disorder began during the Veteran's military service or is otherwise related thereto.

The examiner should also opine as to whether it is at least as likely as not that any current psychiatric disorder is either caused by or permanently aggravated by the Veteran's service-connected disabilities.  In this regard, the examiner should note that the Veteran is currently service-connected for diabetes, renal dysfunction, peripheral neuropathy of the lower extremities, left hand arthritis, hearing loss, and tinnitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by appropriate personnel.  

The AOJ should note that they are not limited to using a social worker.  If a social and industrial survey is not possible by any type of examiner, that determination should be clearly documented in the claims file.  The AOJ should also determine whether a different type of examination would provide the following information that is needed.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

5.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before returning the record to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

